DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/17/2022, is acknowledged.  Amendments to the specification have been entered.  
Claims 1, 3-16, 20 and 22-31 are pending in this action.  Claim 2 has been cancelled.  Claims 17-19 and 21 have been cancelled previously.  Claims 1, 3, 9, 11, 13-15, 20, 23-24 have been amended.  New claims 25-31 have been added.  No new matter was added.  Claims 1, 3-16, 20 and 22-31 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2019/063376, filed May 23, 2019, which claims benefit of foreign priority to GB1808462.4, filed May 23, 2018.  

Information Disclosure Statement
The information disclosure statement (10 pages), filed 06/17/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449. 

Claim Objections
Claims 5, 28 are objected to because of the following informalities:  
It is suggested that in claim 5 the limitation “a potassium alginate” should be corrected to “or a potassium alginate” for clarity.
It is suggested that in claim 28 the limitation “plasticizer which is sorbitol, ...” should be corrected to “plasticizer is selected from sorbitol,...” for clarity.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-16, 20 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image1.png
    165
    305
    media_image1.png
    Greyscale
Newly amended claim 1 recites the limitation “an active pharmaceutical ingredient which is adrenaline or pharmaceutically acceptable salt thereof”.  To this point, it is noted that the structure shown in newly amended claim 1 does not correspond to adrenaline (shown on the right), because said structure comprises/indicates multiple substitutes, i.e., R1, R2, R3, R4, R5 and X.  Therefore, it is unclear what active ingredient is claimed.  This limitation was interpreted as best understood as referred to adrenalin or pharmaceutically acceptable salt thereof.   Further, it is noted that claim 1 recites the limitation “mean molecular weight of the alginate salt of monovalent cation”, but does not define/clarify which molecular weight should be measured – number average, weight average, z-average (see Wikipedia).  Clarification is required.  
Claim 4 recites the limitation “API is the tartrate salt of adrenaline, optionally wherein API is the tartrate salt of (-)-adrenaline” is unclear and indefinite, because the claims recite a broad limitation (i.e., tartrate salt of adrenaline) together with a narrow limitation (i.e., tartrate salt of (-)-adrenaline) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claims 9, 11, 12, 15, 23.  Clarification is required.  
Claim 9 recites the limitation “the antioxidant is ascorbic acid, citric acid, ..., ethylenediaminetetraacetic acid or combination thereof” that is not reasonably clear, because the alternatives that should be used in the claimed composition are not clearly defined.  This limitation was interpreted as best understood as “wherein the antioxidant is selected from the group consisting of ascorbic acid, citric acid, ..., ethylenediaminetetraacetic acid and any combination thereof”.  Similar is applied to claim 11.  Clarification is required.  
Claim 23 recites the limitations “adjusting the pH of the solution by addition of an acid or base” that is not reasonably clear.  In the present case, said claim does not clearly delineate what result should be obtained by said method step.  Clarification is required.  
Claims 1, 3, 5-8, 10, 13-14, 16, 20, 22, 24-31 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 20 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg et al., US 2009/0221489 (cited in IDS; hereinafter referred to as Stenberg), in view of Sheil et al, WO/2006/096913A1 (cited in IDS; hereinafter referred to as Sheil), Hansen et al., WO/2014/202088A1 (cited in IDS; hereinafter referred to as Hansen), and Davidson WO/2005/018323A1.
Stenberg teaches alginate-based films that contain at least one biologically/therapeutically active ingredient (e.g., for treatment acute cardiac conditions) and can be administered orally, and wherein said films are adhesive to a moist surface of the body of a mammal, and have a rapid dissolution profile in contact with the moist surface, and also teaches methods for the preparation of such films and/or their use for therapy (Abstract; Para. 0017, 0054-0055, 0060, 0069, 0074, 0080 as applied to claims 1, 20, 22).  
Stenberg teaches that said bioadhesive films include an alginate salt of a monovalent cation or a mixture of alginate salts containing at least one alginate salt of a monovalent cation as a film forming agent, and wherein said film forming agent comprises 25-35 wt% of β-D mannuronate, 65-75 wt% of α-D guluronate, and has a mean molecular weight of 30,000-90,000 g/mol (Claims 1, 3, 4; Para. 0046 as applied to claim 1). 
Stenberg teaches the use of such monovalent cation as sodium, potassium, ammonium (Claim 2; Para. 0043 as applied to claims 5, 6)
Stenberg teaches that said film formulations may include 0.000001-85 wt% of active agent(s) (Claim 12-14; Para. 0059 as applied to claims 7, 8); and a plasticizer (e.g., sorbitol, glycerol, or mixture thereof) in an amount of 10-85 g of plasticizer per 100 g of alginate (Claim 5; Para. 0051 as applied to claims 15, 16, 26).
Stenberg teaches a method of preparing said bioadhesive films, wherein said method comprises: (i)  dissolving the active ingredient(s) in a suitable solvent, e.g., water; (ii) adjusting the pH of the solution of active ingredient(s) to around neutral or alkaline pH; (iii) adding plasticizer, other additives to the solution of active ingredient(s); (iv) adding an alginate salt composition; (v) casting the final mixture on a support and allowing the wet film to dry under the temperature that does not cause the thermal degradation of the active ingredient(s); (vi) punching or cutting a film into appropriate size and/or shape (Para. 0087-0092 as applied to claim 23).  
Stenberg teaches adjusting a film thickness to a specific height of 0.1-2 mm for providing desired film dissolution time (Claim 7; Para. 0056, 0064, 0065; Examples  as applied to claim 24); and also teaches that the pH of the film also influences the rate of film dissolution, and a film having a pH of 6-9 has an optimal dissolution rate in contact with a moist surface (Para. 0063 as applied to claim 23).  
Though Stenberg provides several examples of preparation of alginate-based films comprising active agent consisting of substituted benzene, e.g., acetylsalicylic acid, paracetamol, ibuprofen (Examples 1-5), Stenberg does not specifically teach the use of active ingredient as adrenaline or salt thereof (claims 1, 3, 4), and antioxidants as instantly claimed (claims 9-14, 25, 27).  
Sheil teaches topical compositions that may include (i) adrenaline, noradrenalin, or salt thereof (e.g., adrenaline tartrate) as active agents; (ii) butyl hydroxytoluene, sodium metabisulfite, sodium sulfite as preservative/antioxidant;  (iii) glycerol as an emulsifying agent; and (iv) calcium alginate, sorbitol as a thickening or viscosity increasing agent; wherein said compositions can be in form of gel and can be used for to reduce bleeding from an open wound of a human (Pages 3, 5-8).  Sheil also teaches that sodium metabisulfite prevents oxidation of the adrenalin (Page 11).
Hansen teaches compositions for treatment of “adrenaline-requiring conditions” such as bleeding disorders, anaphylactic reaction, or cardiac arrest, wherein said compositions comprise adrenaline in combination with citric acid/antioxidant, EDTA/chelating agent, ascorbic acid/antioxidant, sodium metabisulfite, glycerol, and have improved storage stability (Pages 1, 7, 8; Examples). 

    PNG
    media_image2.png
    140
    172
    media_image2.png
    Greyscale
Davidson teaches films for administering medicaments via oral route (Para. 0002), wherein said films may include pseudoephedrine hydrochloride (i.e., structural analog of adrenaline shown on the right) as an active agent (Para. 0053) in combination with alginates (Para. 0038), sorbitol, glycerol (Para. 0039, 0080), citric acid (Para. 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/ try such active agents as adrenaline  and/or salts or structural analogs thereof in combination with other additives/antioxidants as taught by Sheil, Hansen Davidson, into the alginate-based films taught by Stenberg.  One would do so with expectation of beneficial results, because cited prior art teaches compositions/combinations that allow preventing oxidation of active compounds and/or improving their storage stability, whereas Stenberg teaches alginate-based films that provide rapid and efficient delivery of the active ingredient locally or to the bloodstream with little side effects (Para. 0074-0077).   
With regard to the concentrations/ratios as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Response to Arguments
Applicant's arguments, filed 06/17/2022, have been fully considered, but they are moot in view of amendments to the claims.  Applicants' arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.
The Declaration under 37 CFR 1.132, filed 06/17/2022, has been considered.  Applicant shows unexpected results that the films consisting of adrenaline/epinephrine, sodium alginate/film former, sodium metabisulfite/antioxidant, citric acid/pH adjusting agent, sorbitol/plasticizer, glycerol/plasticizer have a much better stability (i.e., over 68 weeks of storage) than injectable formulations consisting of the same compounds.  The declaration is insufficient to overcome rejection under 35 U.S.C. 103 rejection of record (see above) because of the following reasons:  
First, it is noted that it is well known in the field that adrenaline in aqueous solution (i.e., in injectable formulations) is a subject to oxidation and degradation even in the presence of antioxidants as instantly claimed (see Stepensky et al.; WO2017218918A1 cited herein).  To this point, it is noted that one skilled in the art would have understood that properties of multicomponent systems depend on compounds included (e.g., solvent, pH conditions, etc.) as well as on concentrations of compounds included that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  Further, it is unclear how said specific data (i.e., defined by the specific composition) can be extrapolated into a large variation of constituents as instantly claimed, i.e., an alginate salts of a monovalent cation, an antioxidant, a plasticizer.  
Second, the cited prior art teaches (i) alginate-based films that are suitable for oral administration and comprising therapeutically active agent (e.g., substituted benzenes), alginate salts as instantly claimed, plasticizer as instantly claimed, and other additives, and wherein said films provide rapid and efficient delivery of the active ingredient locally or to the bloodstream with little side effects (Stenberg); and (ii) compositions comprising adrenaline, salts thereof (e.g., adrenaline tartrate), or structural analog thereof in combination with antioxidants as instantly claimed that allow preventing oxidation of said active agent and/or improving its storage stability (Sheil, Hansen, Davidson).  Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to include/try such active agents as adrenaline and/or salts thereof into the alginate-based films taught by Stenberg in combination with additives/antioxidants that allow preventing oxidation of said active agent and/or improving its storage stability as taught by Sheil, Hansen Davidson.  One would do so with expectation of beneficial results, because said approach would provide efficient drug/adrenaline delivery system with minimized undesirable effects (i.e., oxidation and/or degradation of active agent).  The fact that applicant has recognized another advantage (i.e., better stability of alginate-base films than injectable solutions), which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant is advised to clarify the claim language and clearly point out clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615